Citation Nr: 1749930	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to June 21, 2012. 


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1973 to July 1993. The Veteran passed away in October 2013; the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for residuals of a pelvis fracture, with degenerative joint disease of the left hip (left hip disability) at 10 percent disabling. In January 2016 and March 2016, the TDIU claim was remanded by different Veterans Law Judges; it has since been reassigned to the undersigned.

In January 2016, TDIU was raised by the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). In March 2016, the Board granted schedular TDIU effective June 21, 2012, and remanded entitlement to TDIU prior to that date for extraschedular consideration. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his service-connected disabilities, specifically his left hip disability, precluded him from securing and following substantially gainful employment for the entire appeal period (i.e., since the date of claim on June 19, 2008 to June 20, 2012).


CONCLUSION OF LAW

The criteria for extraschedular TDIU are met for the entire appeal period, and therefore a TDIU rating is warranted from June 19, 2008 to June 20, 2012. 38 U.S.C.A. §§ 1155, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his claim for service connection for his left hip disability on June 19, 2008. In March 2016, the Board conceded that the Veteran had not worked during the entire appeal period. In July 2017, the Director of the Compensation Service denied consideration of TDIU on an extraschedular basis, noting inconsistencies in the Veteran's reporting of why he left his last job (he told the Social Security Administration he left due to lung cancer, told the January 2010 examiner he was fired after making allegations against his employer, and told VA generally it was due to pelvic pain). 

The Board notes that the Veteran reported he stopped working due to pelvic pain in VA treatment records. See April 2010 VA treatment records. The Board finds his statements made to medical providers for the purpose of medical diagnosis or treatment are credible because he had a strong motive to tell the truth to receive a proper diagnosis and treatment. Nonetheless, the Veteran's inconsistencies regarding why he left his job do not negate the Veteran's consistent reports, supported by VA examiners, of an inability to sit for long periods of time (no more than 45 minutes and could not sit on his left hip), stand for long periods of time (up to 15 minutes), or walk great distances (less than one block) due to his left hip disability. See January 2009 and January 2010 VA examinations. VA treatment records reflect the Veteran started using a walker in approximately October 2011. Resolving reasonable doubt in favor of the Veteran, such barriers render even sedentary gainful employment nearly impossible to secure or follow for the entire appeal period (i.e., from the date of the claim on June 19, 2008). Accordingly, a TDIU rating on an extraschedular basis is warranted.

ORDER

Entitlement to extraschedular TDIU from June 19, 2008 to June 20, 2012 is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


